Title: From Alexander Hamilton to Ebenezer Stevens, 23 September 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York Sep 23 1799
          
          I request from you in the course of the day an estimate of the number of boards requisite for covering the Roofs of hutts sufficient for a Regiment of Infantry & for making bunks and benches and of their cost. likewise the quantity & price of Nails for the same purpose.
          With considratn I am Sir Yr Obed Ser
          
            A Hamilton
          
          
            Ebenezer Stevens Eq
          
        